     Case 1:21-cr-00239-RDM Document 11 Filed 03/29/21 Page 1 of 3




                          UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                                COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     : CRIMINAL NO. 21-CR-239 (RDM)
                                              :
NICHOLAS REIMLER,                             :
    Defendant.                                :


CONSENT MOTION TO CONTINUE THE STATUS HEARINGAND TO EXCLUDE
              TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this consent motion to request the status hearing

in this matter set for March 31, 2021, be continued to May 14, 2021, and to exclude time under

the Speedy Trial Act between March 31, 2021 and May 14, 2021. The Government and the

defendant agree that there is good cause to exclude time in this case from March 31, 2021 and

May 14, 2021. Defendant concurs in this request and agrees that it is in his best interest. In

support thereof, the government states as follows:

   1. The government and counsel for the defendant have conferred, and are continuing to

       communicate in an effort to reach a pre-trial resolution of this matter. The government

       also needs to provide additional discovery to counsel for the defendant, and counsel for

       the defendant will need time to review discovery. The parties agree that this stipulation

       and any order resulting therefrom shall not affect any previous order of pretrial

       detention or pretrial release.

   2. The parties, therefore, would respectfully request that the status hearing in this matter

       be continued until May 14, 2021. The parties further request that the time between
                                              1
      Case 1:21-cr-00239-RDM Document 11 Filed 03/29/21 Page 2 of 3



        March 31, 2021, and May 14, 2021, be excluded from the period allowed under the

        Speedy Trial Act for the government to commence a trial. The parties agree that the

        failure to grant this continuance “would deny counsel for the defendant . . . the

        reasonable time necessary for effective preparation, taking into account the exercise of

        due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, “the ends of justice served

        by the granting of such continuance [will] outweigh the best interests of the public and

        the defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A), and the parties request an

        order to that end. The parties agree that pursuant to 18 U.S.C. § 3161, the time from

        March 31, 2021 through May 14, 2021, shall be excluded in computing the date for

        speedy trial in this case.




Wherefore, the parties respectfully request that the Court continue the status hearing in this

matter until May 14, 2021, and exclude time under the Speedy Trial Act between March 31,

2021 and May 14, 2021.

                                     Respectfully submitted,

                                     CHANNING D. PHILLIPS
                                     ACTING UNITED STATES ATTORNEY
                                     D.C. BAR NO. 415793


                             By:      /s/ Janani Iyengar
                                     Janani Iyengar
                                     Assistant United States Attorney
                                     NY State Bar No. 5225990
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     202-252-7760
                                     Janani.iyengar@usdoj.gov

                                              2
        Case 1:21-cr-00239-RDM Document 11 Filed 03/29/21 Page 3 of 3



                          UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                                COLUMBIA


 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-MJ-239 (RDM)
                                              :
 NICHOLAS REIMLER,                            :
     Defendant.                               :

                                            ORDER

        This matter having come before the Court pursuant to a Motion to Continue the Status

Hearing and Exclude Time, upon consent, it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to continue the status hearing in this matter until May 14, 2021;

it is

        FURTHER ORDERED that the period from March 31, 2021 to May 14, 2021 be

excluded from computing the time within which a trial must commence under the Speedy Trial

Act because the ends of justice served by such a continuance outweigh the best interests of the

public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7). The Court finds that the

parties need additional time to reach a pre-trial resolution and to review discovery material.

                                              It Is So Ordered.

                                              ______________________________________
                                              Randolph D. Moss
                                              United States Magistrate Judge

Entered: ___________________________




                                              3
